El Juez Presidente 'Sr. Hernández,
emitió la opinión del tribunal.
Con fecha 30 de noviembre del año 1909, Pedro Díaz Co-*502rrea presentó demanda enmendada ante' la Corte de Distrito del Distrito Judicial de San Jnán contra Mercedes Torres Reyes, a fin de qne se declarara roto y disnelto el vínculo matrimonial entre ellos existente, • a virtud de matrimonio celebrado en 1 de agosto del año 1904, quedando las niñas procreadas durante ese matrimonio, a saber, Mercedes, Celia América y Dolores, de cinco, tres y uno y medio años de edad, respectivamente, bajo la custodia y patria potestad del de-mandante.
Aléganse como hechos fundamentales de la demanda, que desde seis meses antes el demandante empezó a observar en su esposa cierta conducta sospechosa, pudiendo convencerse y comprobar más tarde que mantenía ilícitamente relaciones amorosas con un tal Luis Alvarez, con quien le había sido infiel, teniendo voluntaria y maliciosamente intercurso sexual con el mismo.
Al contestar Mercedes Torres Reyes la demanda, aceptó la existencia de su matrimonio con el demandante y el na-cimiento de las hijas habidas en el mismo; pero negó los hechos fundamentales de la demanda, y alegó que, en el su-puesto de que fueran ciertos, la acción de divorcio estaría extinguida completamente por' reconciliación de las partes, pues con posterioridad a esos hechos, los cónyuges vivieron juntos bajo un mismo techo hasta el día 25 de octubre de 1909 en que la demandada, de acuerdo con su esposo, se tras-ladó con sus hijos a la casa de su madre para que él pudiera marchar a España a darse los baños de Archena, habiendo dormido juntos la noche anterior del 24 de octubre, e ido el demandante posteriormente a la casa de la madre de la de-mandada, donde le entregó siete dollars para alimentos de ella y de sus hijos.hasta el 10 de noviembre siguiente. -
La demandada además formuló reconvención para que se declarara disuelto el vínculo matrimonial, quedando los hijos bajo la custodia y patria potestad de la madre; y funda tal pretensión en malos tratamientos e injurias graves del espo-so respecto de la esposa, hasta el punto de haberle trasmitido *503enfermedades graves de carácter sifilítico, acabando por ul-trajarla en sn honor de mujer y en sn dignidad de esposa y madre mediante la falsa y calumniosa imputación que se le hace en la demanda.
Celebrado el juicio la corte dictó sentencia en tres de enero del año próximo pasado, concebida en los siguientes térmi-nos :
“El día ocho de diciembre de 1909 y en corte abierta, se llamó este pleito para la vista por su orden de señalamiento y compare-cieron ambas partes por medio de sus abogados y anunciaron estar listas. La parte demandante presentó sn prueba que fné practicada, haciendo lo propio la parte demandada, tanto en apoyo y en contra de la demanda y de la reconvención, respectivamente, quedando en dicho estado pendiente el caso hasta tomar declaración al testigo Dr. Clemente Fernández, de Carolina, a cuyo efecto señaló la corte el día veinte de diciembre de 1909, así como para llevar a efecto la inspección ocular de ciertos sitios, propuesta por las partes.
‘ ‘ El día veinte de diciembre, trasladóse la corte al pueblo de Carolina, y luego de recibir declaración al dicho Sr. Fernández y verificada la inspección ocular, se declaró el juicio concluso para sentencia.
“Y la corte, habiendo considerado debidamente el caso, y por los fundamentos que en opinión por separado consigna, resuelve dictar como dieta sentencia declarando sin lugar tanto la demanda como la reconvención, y ordenando queden los hijos en este matrimonio en poder de la madre, o sea la demandada, Mercedes Beyes Torres, hasta nueva orden de esta corte, con las costas al demandante.”
Contra la anterior sentencia interpuso el demandante recurso de apelación para ante esta Corte Suprema, fundado en que habiéndose probado que el adulterio se ejecutó, y no probádose que haya existido reconciliación entre los cón-yuges, ha debido declararse con lugar la demanda con arre-glo al artículo 164 número Io. del Código Civil reformado, según el cual es causa de divorcio el adulterio de cualquiera de los cónyuges.
Como se ve, fúndase el recurso en error en la aprecia-ción de las pruebas practicadas en el juicio.
*504Veamos lo que dicen los testigos que a instancia del de-mandante declararon en el juicio.
Monserrate Comas, allá por el mes de octubre del año 1909, como Policía Insular, hizo investigaciones acerca de Mercedes Torres con motivo de denuncia de adulterio que a aquélla se imputaba, habiéndola visto entrar en una fotogra-fía con un joven zapatero de Río Piedras, en compañía del cual la vió después en la calle de San Francisco de esta capital.
Juan B. Zalduondo, también Policía Insular, un día entre cuatro y cinco de la mañana, en ocasión en que vigilaba la casa de Pedro Díaz con su corral y otro contiguo, vió pene-trar en el patio de la referida casa a un hombre que supuso fuera el demandante; pero a los dos o tres días después, habiéndole comunicado su jefe una confidencia para que in-vestigara el adulterio de Mercedes Torres con Luis Alvarez, le fué mostrado el Alvarez, y reconoció ser el mismo que había visto entrar por la palizada de la casa de Pedro Díaz.
Juan de los Santos Calderón y Gregorio Rivera, en una noche del mes de octubre del año de 1909, saliendo del pueblo de Río Piedras para el campo, vieron a Mercedes Torres y a Luis Alvarez salir de la cochera de Enriqué Vizcarrondo.
José Valentín Berrios, pariente de Pedro Díaz Correa, ha visto a Mercedes Torres y a Luis Alvarez en distintas horas del día andando por las calles de San Juan; y habiendo tenido una 'entrevista con Alvarez, sobrino de Pedro Díaz, le-manifestó que estaba.en la obligación de evitar los rumo-res que corrían acerca de él y Mercedes Torres.
Ramón López vió una noche, serían las nueve y media, a Mercedes Torres y Luis Alvarez paseando por la plaza de Río Piedras con una niña que Mercedes llevaba de la mano.
Leoncio Rodríguez ha visto varias veces a Luis Alvarez entrar en la casa de Mercedes Torres, y el día 20 de julio de 1909, en momentos en que Pedro Díaz no estaba en la refe-rida casa, vió a Alvarez y a la Mercedes llegar a ella, entrando Alvarez en un cuarto y yéndose la Mercedes para dentro.
*505Fernando S o ve j ano y Jesús Velill'a, entre diez y once de la noche del día 17 de octubre de 1909, vieron salir de la casa del zapatero Luis Alvarez a Mercedes Torres envuelta en nn mantón, y habiéndola seguido a quince o veinte pasos de distancia, observaron que entró en la casa de Pedro Díaz Correa; y el propio Jesús Velilla en otra ocasión, serían las nueve o nueve y media de la noche, vió a la Mercedes y a Luis Alvarez debajo del arco de la escalera del edificio de la Normal de Río Piedras acostado éí sobre ella, ejecutando actos carnales.
Ramón Pinero, cuatro o cinco meses antes de la celebra-ción del juicio, como a la nueve o nueve y media de la noche, regresando a Río Piedras desde el barrio del Río, encontró a una niña de cuatro a cinco años en las afueras de dicho pueblo sentada en el pretil del puente, y a Mercedes Torres y al zapatero Luis Alvarez sentados debajo de dicho puente; y otra noche, serían las siete, vió a la misma niña jugando en la yerba, y a los mismos Luis Alvarez y Mercedes Torres sentados en un banco o escaño que existe yendo para el cuar-tel de la Policía Insular de Río Piedras.
Luis Pérez vió una noche, en los primeros días ‘del mes de octubre de 1909, entre siete y siete y media, a Mercedes y al zapatero Alvarez conversando de pie debajo de un palo de mangó en la hacienda de Solís de Río Piedras.
Francisco Piñeiro vió también en la noche expresada y antes que Luis Pérez, a la Mercedes y al Alvarez, bajo el mismo palo de mangó, uno encima del otro.
Y finalmente, Juan Díaz Correa, hermano del demandante, serían las dos de la tarde del 27 de septiembre de 1909, fué. a la tienda de Pedro Díaz Correa para verificar un pago, y ño estando allí, pasó a la sala de la casa, encontrando a Luis Alvarez en la cama acostado con Mercedes Torres, ha-biéndose tirado el Alvarez por una ventana, de lo que dió cono-cimiento el testigo a su referido hermano para que hiciera ló que debía hacer.
Contra esos testimonios tendentes a demostrar el funda-*506mentó de la demanda, o sea el adulterio de la demandada, ¿qué pruebas se ban aducido por ésta?
Esas pruebas consistieron en las declaraciones de Maxi-miliano Torres, Pedro Díaz Correa, Mercedes Torres, Deme-trio López, Juan López Sicardó, Benito Rivera y José Valen-tín Berrios.
Según declara Maximiliano Torres, hermano de la Mercedes, el día 14 de octubre de 1909, con motivo de llamamiento que se le hiciera por teléfono, fué a Río Piedras por la noche, y allí le manifestó su cuñado Pedro Díaz que quería ir a Archena y deseaba que la Mercedes y los niños se quedaran en la casa del testigo, como en efecto fueron a ella con una sirvienta el lunes 25 de octubre citado.
Pedro Díaz Correa refiere que en la noche en que Maximi-liano Torres estuvo en su casa, se habló del divorcio que pensaba proponer contra Mercedes Torres por tener prue-bas de que había cometido adulterio; que sufragó los gastos del domicilio conyugal hasta el 25 de octubre en que la Mercedes se fué de la casa llevándose algunos muebles; que su hermano Juan Díaz Correa le habló en 27 de septiembre de la infidelidad de su esposa, pero creyó que no era suficiente prueba para promover el divorcio lo que su hermano le había revelado, y por esa razón y porque había dado cuenta a la policía para que los guardias pudieran declarar, siguió vivien-do con la demandada y las niñas hasta el día 25 de octubre; que estuvo en la casa de la madre de Mercedes Torres, a la que entregó siete pesos cincuenta centavos para sus gastos y los de sus hijos en quince días; que en la fecha en que declara-ba hacía seis o siete meses que no había tenido contacto sexual con su esposa, a la que nunca ha injuriado, si bien ella ha ido donde médicos a pedirles certificaciones sobré supuestos atro-pellos'; que jamás ha consentido en vivir nuevamente con su esposa, aunque ésta le ha propuesto olvidar lo pasado y re-conciliarse, reconciliación que también inútilmente le han pro puesto sus hermanos; que Alvarez, por espacio de dos meses más o menos, comió en su casa, y viendo que conversaba mu-*507dio con la Mercedes, le ordenó qne se retirara y qne fnera de-jando las visitas, lo cnal tomó aqnél como ofensa; y qne des-pués recibió dos cartas anóminas sobre el asunto, las qne rompió por haberle dicho la Mercedes y su familia que eran calumniosas.
Mercedes Torres dice qne hasta el día 25 de octubre vivió bajo un mismo techo con su esposo Pedro Díaz, teniendo ac-tos carnales en la noche anterior; qne en los primeros días de su matrimonio comenzó Pedro Díaz a-insultarla y a los tres meses el Dr. Fernández le reconoció una afección sifilí-tica qne le había comunicado; y relata los disgustos, injurias ‘y malos tratos de que ha sido víctima durante su matrimonio.
Demetrio López, Conserje de la Escuela Normal de Río Piedras, donde prestaba servicios de nueve y media de la mañana a cinco y media de la tarde, no ha visto en el’ mes de octubre en los alrededores del edificio a Mercedes Torres, y tampoco ha notado allí algo extraordinario.
A Juan López Sicardó mereció Mercedes Torres concepto de mujer honrada.
Benito Rivera compró a Pedro Díaz el establecimiento de comercio en once o doce de octubre de 1909, y demandante y demandada continuaron viviendo en la misma casa doce o catorce días después. '
José Valentín Berrios tuvo diferencias en su amistad con la familia Díaz por motivo de una cuenta de que le era deudor el demandante, en cuyo arreglo intervino el joven Luis Alvarez.
Esas pruebas no contrarrestan ni desvirtúan las de la parte demandante en la parte relativa al adulterio de Mercedes Torres, cuya declaración sólo tiende a demostrar que su marido era celoso, que le daba mal trato, y que hasta el día 25 de octubre hicieron vida común, uniéndose carnalmente en la noche anterior.
La evidencia del adulterio no puede ser más completa y opinamos que la corte inferior ha procedido con manifiesto ’ *508error al no estimar probada la infidelidad conyugal de Mercedes Torres. ' 1
Es cierto que, según el artículo 38 de lá Ley de Eviden-cia, lú credibilidad de los testigos podrá ponerse en duda con-forme lo dispuesto en el artículo 21, cuyo artículo ordena que se presume que un testigo dice la verdad por más que esa presunción pueda ser rechazada por la forma en que declare, por el carácter de su declaración o por evidencia que afecte su .veracidad, honradez, integridad, o móviles o por evidencia contradictoria; estableciendo el artículo 162 que el efecto de la evidencia no es arbitrario, sino que' se ejer-cerá con discreción jurídica y sujeción a las reglas de evi-' dencia, y que el tribunal o jurado no está obligado-a decidir de conformidad con las declaraciones de cualquier número de testigos que no llevaren a su ánimo la convicción contra un número menor o una presunción u otra evidencia que le convenciere.
En el presente caso no encontramos que los testigos de la parte demandante hayan faltado a la verdad en una parte de su declaración para que ésta deba ponerse en duda res-pecto a otras, según el tercer apartado del artículo 162, ya citado, ni que esos testigos al declarar se hayan contradicho en sus manifestaciones, ni que hayan declarado sobre hechos de los cuales no hayan podido tener conocimiento, ni que ha-yan obrado por móviles interesados o indignos, ni que sus manifestaciones estén en conflicto con otra evidencia, ni que hayan sido impugnadas su veracidad, honradez e integridad, mediante la oportuna evidencia.
Admitimos que ordinariamente los actos de infidelidad conyugal no se realizan ante testigos y que por el contrario, para ellos se busca la soledad y se procura envolverlos en las sombras del misterio; pero eso no impide que una pasión fogosa oscurezca la razón e impulse la voluntad a ejecutar-los bajo la creencia errónea de que no han de ser vistos, y en realidad lo sean, como ha podido suceder en el presente caso.
*509Los actos de infidelidad conyugal, aunque ordinariamente reservados, no son por sn naturaleza ajenos a la inspección de los .sentidos.
Observamos que en la sentencia recurrida se hace mérito de haberse recibido declaración en el pueblo de Carolina al testigo Dr. Clemente Fernández, y de haberse practicado por la corte la inspección ocular de ciertos sitios que pro-pusieron ambas partes, sin que conste en el récord el resul-tado de esas diligencias. Tal omisión no impide que haya-mos podido examinar todas las pruebas que han venido in-cluidas en la exposición del caso, y que prescindiendo de las pruebas omitidas podamos revocar la sentencia apelada.
Al decidir en 15 de enero de 1909 el caso de Francisco Vargas v. A. Monroig e hijos, digimos:
“Hay una regla de ley que expresa que antes de que un tribunal de apelación pueda revocar una sentencia basada en el veredicto de un jurado o cuando la corte está sustituida por el jurado, tal corte de apelación debe estar en condiciones de poder conocer de todos los hechos que fueron presentados a la. corte inferior. Esta regla de ley es aplicable cuando la corte inferior ha considerado los hechos y fundado su sentencia definitiva en los mismos. Pero debe mostrarse en cualquier caso que se ha omitido alguna prueba y que la prueba que ha sido omitida es importante o necesaria para el caso.”
El récord no muestra que la declaración del testigo Dr. Clemente Fernández y la inspección ocular practicada por la corte inferior sean necesarias para cploearnos en igual situación que la que’tuvo el tribunal inferior al apreciar las pruebas relativas al adulterio de la demandada. Aún más, parécenos que la declaración del testigo Dr. Clemente Fer-nández había de tender a probar la afección sifilítica a que alude la demandada en su declaración, y que la inspección ocular no influyó en la apreciación de las declaraciones de los testigos que declararon sobre actos carnales constitutivos de adulterio de la demandada, pues nada nos dice de ello ia parte apelada al impugnar en su alegato la fuerza probatoria *510de esas declaraciones, las qne en sí nada tienen de improba-bles, ni están en conflicto con otra evidencia, ni lian sido hechas por testigos cuya veracidad, honradez e. integridad hayan sido impugnadas, como ya hemos dicho.
En la opinión del juez que la parte apelada inserta en su alegato, no se niega crédito a los testigos atendido el resul-tado de la inspección que practicó el juez, sino por el carác-ter de sus declaraciones y por el hecho de haber seguido vi-viendo maritalmente bajo el mismo techo demandante y de-mandada.
Las palabras del juez son las siguientes:
“En el pleito actual el carácter de las declaraciones de-los testigos del demandante no han impresionado bien a esta corte. Han decla-rado haber visto a la demandada en varios sitios cerca del pueblo de Río Piedras cometiendo actos de adulterio con un individuo de tal" pueblo en varias horas de la noche. Parece extraordinario que la demandada y su querido (si hubo tal querido) no se ocultaran para satisfacer sus deseos. Un testigo, hermano del demandante, dice ha-ber visto a la demandada en actos de adulterio en'uno de los últimos días del mes de septiembre de 1909 y dice también haber relatado el hecho al demandante; presumiendo que esta declaración sea cierta resulta que el demandante y la demandada siguieron viviendo mari-talmente bajo el' mismo techo durante un' mes. Con tales bases una demanda de divorcio por adulterio no puede prosperar.”
El carácter de las declaraciones de los testigos no puede despojarlas en el presente caso del crédito que merecen, por las razones ya expuestas. En cuanto al‘hecho de haber se-guido Pedro Díaz Correa viviendo con su consorte después de haber tenido conocimiento de su infidelidad por la revela-ción que le hiciera su hermano Juan Díaz Correa, el mismo demandante explica en su declaración la razón de su pro-ceder; pero aunque no fuera admisible esa razón, el hecho de haber seguido viviendo juntos ambos consortes nunca de-mostraría que entre ellos medió reconciliación, y al efecto, reproducimos como aplicables al presente caso lo que ya digimos al resolver en 2 de abril de 1902 el de Alberto Bravo v. Angélica Franco:
*511“Las pruebas en el conjunto no son de naturaleza tal, que lleven al ánimo de este tribunal la convicción de que el recurrente haya perdonado la ofensa o que haya ocurrido tal reconciliación; debiendo tenerse presente la doctrina siguiente: ‘ el mero perdón del agravio no es suficiente sino que es preciso, que continúe la unión de las partes y se restablezcan todos los derechos conyugales. (Am. Eng. Ency. of Law.) Y además, que condonación significa borrar la ofensa impu-tada, de modo que el ofensor vuelva a ocupar la misma posición que él o ella ocupaban antes de que se cometiera,la ofensa. La palabra perdón, según se emplea generalmente en el idioma inglés, no expresa todo el significativo de la palabra ‘remisión.’ IJna persona puede perdonar en el sentido de no tener resentimiento o no tratar de casti-gar, sin que en manera alguna sea su intención restablecer al ofensor en la situación que ocupaba.’ (Am. Eng. Ency. of Law.) El Tribunal Supremo de España en- sentencia de junio 23 de 1874,- en una causa criminal por adulterio seguida por el marido contra su esposa se expresó en los siguientes términos: Considerando que respecto al recurso interpuesto en nombre de y su primer funda-mento, que los hechos admitidos como probados en la sentencia que es objeto del recurso, de las cartas amorosas dirigidas mutuamente entre los procesados, sus citas y entrevistas en diferentes sitios, especial-mente en la casa pública de citas, demuestran sin dejar duda, no sólo su trato ilícito, sino los actos que constituyen adulterio y son consi-guientes a esas relaciones. En lo referente al segundo fundamento, que por los hechos de continuar la procesada, en la habitación de su marido, acompañarla este en los paseos, teatros, después de haber sido sorprendida con el * * * no se infiere el consentimiento de su infidelidad, ni el perdón) ni menos en el caso presente cuando ha formalizado querella y continuado parte en la causa para la imposi-ción de pena, y siéndolo aún en este recurso.”
Bajo las circunstancias del caso y considerado el punto de vista erróneo bajo el cual el juez inferior apreció las pruebas del demandante, no podemos admitir como prueba bastante de reconciliación la afirmación hecha en su decla-ración por la esposa, contradicha por el esposo, de haber tenido ambos unión carnal después de los hechos determi-nantes de la infidelidad.
Se ha alegado por la parte apelada al impugnar el recur-so y pedir su desestimación, que el Fiscal ha debido tener *512intervención en el presente pleito como parte legítima y ne-cesaria en los casos de divorcio.
Tal alegación es extemporánea, pues debió hacerse en tiempo oportuno ante la corte inferior; pero como después de pronunciada sentencia, el Fiscal de la corte de distrito fue notificado del escrito de apelación y lia tenido interven-ción en el recurso, solicitando en su alegato escrito la con-firmación de la sentencia apelada, sin que baya alegado la nulidad del juicio por haberse tramitado en la corte inferior sin su intervención, opinamos que, en el caso de existir tal defecto, ha sido subsanado por consentimiento de la parte interesada que es el Fiscal, holgando, por tanto, discutir si el Fiscal en los casos de divorcio ha de tener otra intervención además de la que le atribuye la sección 4a. del Beglamento de esta Corte Suprema.
Evidenciado que el adulterio se ejecutó y no habiéndose probado que haya habido reconciliación entre los cónyuges, procede que con revocación de la sentencia apelada, en la parte en que ha sido recurrida, se declare con lugar la de-manda de divorcio con los pronunciamientos solicitados en la misma.

Revocada.

Jueces concurrentes: Sres. Asociados MacLeary, Wolf y del Toro.